DETAILED ACTION
This is the first office action regarding application number 17/701,525, filed March 3, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to 
because of the following informality: The term “the energy consumption sources” should be corrected as “the plurality of energy consumption sources” to be consistent with the earlier term established in independent Claim 1. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 10, 11, 13, and 15 of U.S. Patent No. 11,301,771 (Kolter, Zico; Krishnan, Nikhil; Maasoumy, Mehdi; Ohlsson, Henrik (C3.ai, Inc.)) 
in view of Vlachopoulou et al., Aggregated Residential Load Modeling Using Dynamic Bayesian Networks, published in 2014 IEE International Conference on Smart Grid Communications, November 3-6 2014, pp.818-823 [hereafter referred as Vlachopoulou]. While certain terms in the instant application are now replaced with synonyms as part of applicant’s amended claims, under its broadest reasonable interpretation these synonyms still convey the same context and scope as the corresponding claims from the issued patent. The bolded text between the instant application and the issued patent indicate a merged claim limitation between the instant application and the issued patent that express the same scope. Vlachopoulou teaches that a Bayesian network is a probabilistic graphical model containing nodes and directed arcs/edges, where the nodes represent random variables and edges represent conditional dependencies, where these probabilities are derived from collected data or prior knowledge, and hence Vlachopoulou establishes that a Bayesian network model is a form of a “network model” and a “probabilistic graphical model” as recited in the instant claims and issued patent (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “A Bayesian network (BN) is a probabilistic graphical model, where nodes represent random variables and directed arcs/edges represent conditional dependencies. Every random variable has an associated conditional probability table which contains the probabilities of the variable being assigned to specific values or states based on the values of parent variables … Probabilities are derived from collected data or prior knowledge.”). It would have been obvious to a person having ordinary skill in the art before the filing date of the invention to substitute the “training a network model” taught in the instant application with “training a Bayesian network model … wherein the Bayesian network model corresponds to a probabilistic graphical model” taught in the issued patent in view of the teachings from Vlachopoulou, since the training of the Bayesian network model would produce the same predictable results as training a network model, which is to generate a trained network model that is a representation of the collected variable feature data, represented by nodes (representing the variable data provided by the collected input feature data), and directed arcs/edges (representing the relationships and conditional probabilities between the variable feature data).
Instant Claim (application 17/701,525)
Patent Claim (U.S. Patent 11,301,771 / case #14/549,955)
Applicant: C3ai, Inc.
Applicant: C3ai, Inc.
Inventors: Eric Kolter, Nikhil Krishnan, Mehdi Maasoumy, Henrik Ohlsson
Inventors: Eric Kolter, Nikhil Krishnan, Mehdi Maasoumy, Henrik Ohlsson
Filed: March 22, 2022
Filed: November 21, 2014


Claim 1
Claim 1
A method of determining energy consumption, comprising:



From the issued patent independent Claim 1, predicting disaggregated energy consumption of a select user falls within the broad concept of determining energy consumption, and hence the preamble “determining energy consumption” is considered functionally equivalent to the corresponding preamble identified in the issued patent.

A computer-implemented method for predicting disaggregated energy consumption of a select user, comprising:


As indicated in the subsequent claim limitations, predicting disaggregated energy consumption of a select user requires collecting and determining energy consumption data from a plurality of users over a period of time, where this collection and determining energy consumption data is performed in order to further determine disaggregated energy consumption. 

acquiring, by a computing system, a set of data from a plurality of data sources, 

wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics, 

wherein the set of data is dynamic and changes over time as the energy consumption data and the external features change or are being updated, and 

wherein the plurality of data sources comprise residential energy consumption surveys associated with the plurality of other users;
training a network model, wherein the trained network model represents probabilistic relationships and dependencies …


This limitation contains two aspects: training a network model, and describing the structure of the trained network model resulting from the training.

From the issued patent independent Claim 1, training a Bayesian network model based on a set of data falls within the broad concept of training a network model, and hence this limitation “training a network model” is considered functionally equivalent to the corresponding limitation identified in the issued patent.

The second aspect (where the trained network model contains probabilistic relationships and dependencies) broadly recites the general structure of the trained network model representing probabilistic relationships and dependencies between specific types of features/variables. As indicated earlier, Vlachopoulou teaches a Bayesian network is a probabilistic graphical model that contains nodes and directed arcs/edges, where the nodes represent random variables and edges represent conditional dependencies, where these probabilities are derived from collected data or prior knowledge. Hence the terms “network model” and “probabilistic graphical model” are general terms referring to a Bayesian network model, and hence this limitation is functionally equivalent to the corresponding limitation identified in the issued patent.

training a Bayesian network model based on the set of 
data, wherein the Bayesian network model corresponds
to a probabilistic graphical model, and

wherein the Bayesian network model is updated as
the set of data changes over time;

receiving information associated with the select user at a frequency for a plurality of time intervals with each interval being greater than or equal to one day,

wherein the information comprises a total actual energy consumption value in said select user's residence for each interval, 

wherein the information associated with the select user includes one or more inputs from the select user;

inputting, by the computing system, the information into
the Bayesian network model as the information is being 
received at the frequency for the plurality of time
intervals, wherein the Bayesian network model is
updated as the information associated with the select
user changes over time; and
using the trained network model to infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources for a plurality of customers,



Under its broadest reasonable interpretation, this limitation broadly recites using a network model to infer a plurality of disaggregated energy consumption values for a plurality of energy consumption sources for a plurality of users or customers. A person having ordinary skill in the art would understand the terms “inferencing” and “predicting” are synonyms in the context of machine learning art, and hence using a network model to infer or perform “inferencing” is functionally equivalent to using a network model to predict or perform “predicting”. Thus, this limitation is functionally equivalent to the corresponding limitation identified in the issued patent.
predicting, using the Bayesian network model, a plurality of disaggregated energy consumption values
for each of a plurality of energy consumption sources 
that contribute to the total energy consumption value
in the select user's residence, 


Under its broadest reasonable interpretation, this limitation broadly recites using a Bayesian network model to predict a plurality of disaggregated energy consumption values for a plurality of energy consumption sources for a select user (where this select user is chosen from a plurality of other users associated with energy consumption data, as recited in an earlier limitation, and as such, represents one of a plurality of users or customers). A person having ordinary skill in the art would understand the terms “predicting” and “inferencing” are synonyms in the context of machine learning art, and hence using a network model to perform “predictions” is functionally equivalent to using a network model to perform “inference”.


wherein the plurality of disaggregated energy consumption values are predicted from the information comprising the total actual energy consumption value, 

wherein the plurality of disaggregated energy consumption values are used to aid the select user or an entity in monitoring and managing energy consumption within the select user's residence.
based on limited amounts of data received at one or more low frequency intervals.


Under its broadest reasonable interpretation in light of Applicant’s instant claims 15 and 19, the term “limited amounts of data” broadly recites the selection (i.e., sampling) of input data from one or more of a plurality of customers, while the term “low frequency intervals” broadly recites the periodicity/time duration in which low frequency input data is captured, and hence this limitation broadly recites at a high-level of generality receiving sampled low frequency data from one or more customers, captured at a periodic time duration.
Aspects of the recited limitation are found in the following corresponding limitations from independent claim 1 of the issued patent:
“acquiring, by a computing system, a set of data from a plurality of data sources”; “wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics”; and “wherein the plurality of data sources comprise residential energy consumption surveys associated with the plurality of other users” encompassing the aspects of the selected sampled input data being from a set of data representing one or more customers/users (corresponding to the received data as being “limited amounts of data”)
“receiving information associated with the select user at a frequency for a plurality of time intervals with each interval being greater than or equal to one day”; “wherein the information comprises a total actual energy consumption value in said select user's residence for each interval”; and “wherein the information associated with the select user includes one or more inputs from the select user” encompassing the aspects of the input data being related to input data from the select users, with a periodicity/time duration of greater to or equal to one day (corresponding to the data received at “low frequency intervals”)

Hence, the above recited claims from the issued patent falls within the broad limitation recited in the instant claim (“… based on limited amounts of data received at one or more low frequency intervals …”), and hence this limitation is considered functionally equivalent to the corresponding limitations identified in the issued patent.




Claim 1
Claim 11
A method of determining energy consumption, comprising: …

The computer-implemented method of claim 1,


By virtue of dependency, Claim 11 inherits all limitations from independent Claim 1, where Claim 1 recites the limitation:

“… wherein the set of data comprises (1) energy consumption data associated with a plurality of other users and (2) external features including geophysical and building characteristics …”
… between (i) a plurality of user features and (ii) a plurality of external features that are independent of or agnostic to the user features …


Under its broadest reasonable interpretation, this limitation broadly recites that the network model contains representations between a plurality of user features and a plurality of external features that are independent or agnostic to the user features. Using the definition of the Bayesian network provided in the teachings of Vlachopoulou, a person having ordinary skill in the art would understand that representing this data in the Bayesian network model would involve representing these variables as nodes, with corresponding connections between the nodes. Hence this claim limitation is functionally equivalent to the corresponding claim limitation identified in the issued patent.
wherein the set of data is represented in the Bayesian network model, and



Under its broadest reasonable interpretation, this limitation broadly recites that the set of data containing features related to a plurality of users and external features are represented in the Bayesian network model, where these features correspond to a plurality of user features and a plurality of external features (such as geophysical and building characteristics). Using the definition of the probabilistic graphical model and Bayesian network provided in Vlachopoulou, a person having ordinary skill in the art would understand that representing this data in the Bayesian network model (which is also recited as a probabilistic graphical model from independent Claim 1) would involve representing these variables as nodes, with corresponding connections between the nodes. A person having ordinary skill in the art would also understand that the geophysical and building characteristics recited in independent claim 1 are distinct (and hence independent) features from user features, and hence this set of data is functionally equivalent to the plurality of user features and plurality of external features that are independent of the user features identified in the instant application.


wherein at least a first subset of the set of data influences, in the Bayesian network model, at least a second subset of the set of data.


Claim 4
Claim 1
The method of claim 1,





By virtue of dependency, Claim 4 inherits all limitations from independent Claim 1.
A computer-implemented method for predicting disaggregated energy consumption of a select user, comprising:
…
wherein the network model comprise a Bayesian network model.


Under its broadest reasonable interpretation, the term “Bayesian network model” is a specific form of a network model. As indicated earlier, Vlachopoulou teaches a Bayesian network is a probabilistic graphical model, and hence a person having ordinary skill in the art would understand the two terms “network model” and “probabilistic graphical model” are functionally equivalent, and a Bayesian network model is a form of a “network model” and a “probabilistic graphical model”. Hence this limitation is functionally equivalent to the corresponding limitation identified in the issued patent.

wherein the Bayesian network model corresponds
to a probabilistic graphical model …





Claim 14
Claim 10
The method of claim 1,


By virtue of dependency, Claim 14 inherits all limitations from independent Claim 1.
The computer-implemented method of claim 1,


By virtue of dependency, Claim 10 inherits all limitations from independent Claim 1.
wherein the disaggregated energy consumption values for the plurality of energy consumption sources are inferred or estimated by applying a maximum a posteriori estimation process to the network model.
wherein the determining of the plurality of disaggregated energy consumption values includes applying a maximum a posteriori estimation process to the Bayesian network model to determine the plurality of disaggregated energy consumption values for the plurality of different energy consumption sources associated with the select user.


Claim 15
Claim 7
The method of claim 1,


By virtue of dependency, Claim 15 inherits all limitations from independent Claim 1.
The computer-implemented method of claim 3,


By virtue of dependency, Claim 7 inherits all limitations from Claim 3 containing the following limitation (“wherein the plurality of intervals comprises different lengths of time”), and where Claim 3 traces back to independent Claim 1, which contains the following limitation (“… a plurality of time intervals with each interval being greater than or equal to one day…”).
wherein the one or more low frequency intervals comprise daily, weekly, monthly, or yearly intervals.



As established earlier, a plurality of time intervals with each interval being greater than or equal to one day corresponds to data received at “low frequency intervals”. Furthermore, a person having ordinary skill in the art would understand that the plurality of intervals recited are different lengths of time. Hence, this limitation is functionally equivalent to the corresponding limitations identified in the issued patent.

wherein the plurality of intervals comprises daily intervals, weekly intervals, monthly intervals, or yearly intervals.


Claim 16
Claim 1
The method of claim 1, 




By virtue of dependency, Claim 16 inherits all limitations from independent Claim 1.
A computer-implemented method for predicting disaggregated energy consumption of a select user, comprising:
…
wherein the plurality of external features comprise geophysical and/or building characteristics.
(2) external features including geophysical and building characteristics …


Claim 17
Claim 13
The method of claim 16,


By virtue of dependency, Claim 17 inherits all limitations from Claim 16, where Claim 16 traces back to independent Claim 1.
The computer-implemented method of claim 1,


By virtue of dependency, Claim 13 inherits all limitations from independent Claim 1.
wherein the geophysical and/or building characteristics include at least one of a heating degree day (HDD) metric, a cooling degree day (CDD) metric, a year-made metric, a building type metric, a locational metric, or a climate metric.


According to the limitation recited in Claim 16, geophysical and/or building characteristics are external features, and hence this claim limitation is functionally equivalent to the corresponding claim limitation identified in the issued patent.

wherein the external features include at least one of a heating degree day (HDD) metric, a cooling degree day (CDD) metric, a year-made metric, a building type metric, a locational metric, or a climate metric.


Claim 18
Claim 15
The method of claim 1,


By virtue of dependency, Claim 18 inherits all limitations from independent Claim 1.
The computer-implemented method of claim 1,


By virtue of dependency, Claim 15 inherits all limitations from independent Claim 1.
wherein at least some of the plurality of different energy consumption sources are associated with an electric appliance or a gas appliance.
wherein at least some of the plurality of different energy consumption sources are associated with an electric appliance or a gas appliance.


Claim 19
Claim 1
The method of claim 1,




By virtue of dependency, Claim 16 inherits all limitations from Claim 1.
A computer-implemented method for predicting disaggregated energy consumption of a select user, comprising: 
…
… wherein the limited amounts of data include one or more inputs from one or more of the plurality of customers …


As established earlier, the term recited in the instant claim (“limited amounts of data”) broadly recites sampled information from select users from among a plurality of users/customers. Hence this claim limitation is functionally equivalent to the corresponding claim limitation identified in the issued patent.

… wherein the information associated with the select user includes one or more inputs from the select user …


Claim 19
Claim 2
The method of claim 1,


By virtue of dependency, Claim 19 inherits all limitations from independent Claim 1.
The computer-implemented method of claim 1,


By virtue of dependency, Claim 2 inherits all limitations from independent Claim 1.
… wherein the one or more inputs comprise a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air-conditioning input, and/or a heating input.
wherein the one or more inputs from the select user include at least one of a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air-conditioning input, or a heating input.


Claim 20
Claim 1
The method of claim 1, further comprising:




By virtue of dependency, Claim 20 inherits all limitations from independent Claim 1.
A computer-implemented method for predicting disaggregated energy consumption of a select user, comprising: …

… wherein the set of data is dynamic and changes over time as the energy consumption data and the external features change or are being updated … 

… wherein the Bayesian network model is updated as the set of data changes over time …
dynamically updating the trained network model, based on changes to the limited amounts of data received at the one or more low frequency intervals.





Under its broadest reasonable interpretation, this limitation broadly recites updating the network model based on changes to the input data received over time. As established earlier, this limitation recited in the instant claim (“… limited amounts of data received at one or more low frequency intervals …”) broadly recites sampled information from select users, where this information is received at low frequency intervals. A person having ordinary skill in the art would understand that dynamically updating the trained network model based on received input changes over time is functionally equivalent to inputting information into a Bayesian network model and updating the model based on this information associated with a select user as it is being received at the frequency for the plurality of time intervals, where the information is also changed over time.

… inputting, by the computing system, the information into the Bayesian network model as the information is being received at the frequency for the plurality of time intervals, wherein the Bayesian network model is updated as the information associated with the select user changes over time …


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claims 1-3 and 14-19 are rejected under 35 U.S.C. 101 
because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Step 1 (All Claims)
Under Step 1 analysis,
Claims 1-20 recite a method (representing a process).
Therefore, each of the claims falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Regarding Claim 1, 
Step 2A Prong 1: This claim recites the following abstract ideas:
… training a network model, wherein the trained network model represents probabilistic relationships and dependencies between (i) a plurality of user features and (ii) a plurality of external features that are independent of or agnostic to the user features (Under its broadest reasonable interpretation, the term “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Furthermore, this limitation broadly recites “training a network model” but provides no specifics of the training other than describing the result of the training, which is a trained network model containing probabilistic relationships and dependencies. Hence the term “training a network model” is broadly interpreted as a process to generate a network model, which is a mathematical representation of probabilistic relationships and dependencies, and as such this model containing probabilistic relationships and dependencies represents mathematical relationships and organizing information and manipulating information through mathematical correlations to produce a result, where the result is a mathematical representation (i.e., the network model) (MPEP 2106.04(a)(2)(I-A).) …
… infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources for a plurality of customers (Under its broadest reasonable interpretation, this limitation broadly recites inferring or estimating disaggregated energy consumption values for a plurality of energy consumption sources for a plurality of customers. A person having ordinary skill in the art can perform analysis on collected data related for a plurality of energy consumption sources (such as household appliances or devices) from a number of households, where the analysis involves inferring or estimating the amount of energy consumed by each of the household appliances or devices, and hence this analysis involves mathematical calculations as well as representing an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, and opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-C) and 2106.04(a)(2)(III).) …
Step 2A Prong 2: This claim further recites:
… using the trained network model (This claim element broadly recites applying the trained network model (which was established earlier as a mathematical representation containing conditional probabilities and relationships) to determine or estimate disaggregated energy consumption values, where applying the trained network model to perform estimates represents a process of applying mere instructions on a generic computer to execute a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… based on limited amounts of data received at one or more low frequency intervals (Under its broadest reasonable interpretation in light of Applicant’s claims 15 and 19, the term “limited amounts of data” broadly recites the selection (i.e., sampling) of input data from one or more of a plurality of customers, while the term “low frequency intervals” broadly recites the periodicity/time duration in which low frequency input data is captured, and hence this limitation broadly recites at a high-level of generality receiving sampled low frequency data from one or more customers, captured at a periodic time duration. This high-level process of receiving sampled low frequency data from one or more customers, captured at periodic time durations is directed to an insignificant extra-solution activity as well as necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
… using the trained network model (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… based on limited amounts of data received at one or more low frequency intervals (This claim element broadly recites receiving sampled low frequency data from one or more of a plurality of customers, captured at periodic time durations, at a high-level of generality, such that this high-level process of receiving sampled low frequency data from one or more customers is directed to aspects of storing and retrieving information in memory, as well as exhibiting aspects of general necessary data gathering and outputting activity of presenting offers and gathering statistics (where the receiving of these limited amounts of data represent the gathering of statistical information to calculate an output as a presented offer), all of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example iv, and MPEP 2106.05(d)(II), list 3, example iv.).
Regarding Claim 2, 
Step 2A Prong 1: Claim 2 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
… wherein the plurality of user features include household or business properties, the plurality of external features include external conditions (Under its broadest reasonable interpretation, the term “household or business properties” broadly recites features or characteristics related to a household or business, and hence this limitation broadly recites a plurality of user features related to a household or business, as well as external features representing external conditions. Thus this element is directed to describing types of user features and types of external features, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.) …
… wherein the probabilistic relationships and dependencies are defined in the trained network model between (i) the household or business properties, (ii) the external conditions, (iii) the plurality of energy consumption sources, (iv) disaggregated energy consumption, and (v) aggregated energy consumption (Under its broadest reasonable interpretation, this limitation broadly recites the probabilistic relationships and dependencies in the trained network model (represented as nodes and directed arcs/edges in a network model) are represented by different features and characteristics within the network model, such as those related to a household or business, external conditions, energy consumption sources, disaggregated energy consumption, and aggregated energy consumption. Thus this element is directed to describing the types of variables/nodes in the network model, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
… wherein the plurality of user features include household or business properties, the plurality of external features include external conditions (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… wherein the probabilistic relationships and dependencies are defined in the trained network model between (i) the household or business properties, (ii) the external conditions, (iii) the energy consumption sources, (iv) disaggregated energy consumption, and (v) aggregated energy consumption (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding Claim 3, 
Step 2A Prong 1: Claim 3 is a dependent claim of Claim 2, and hence inherits the same abstract ideas identified in Claim 2. 
Step 2A Prong 2: This claim further recites:
wherein the limited amounts of data relate to at least one of the external conditions, the household or business properties, or the energy consumption sources (Under its broadest reasonable interpretation in light of Applicant’s claim 19, the term “limited amounts of data” broadly recite the selection (i.e., sampling) of input data from one or more of a plurality of customers, and the term “household or business properties” broadly recite features or characteristics related to households or businesses, and hence this limitation broadly recite the sampled input data from one or more of a plurality of customers is related to at least one of external conditions, features or characteristics related to households or businesses, or the energy consumption sources. Thus this element is directed to describing the different types of input data received by the network model, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein the limited amounts of data relate to at least one of the external conditions, the household or business properties, or the energy consumption sources (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding Claim 14, 
Step 2A Prong 1: Claim 14 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim recites the following abstract ideas:
wherein the disaggregated energy consumption values for the plurality of energy consumption sources are inferred or estimated by applying a maximum a posteriori estimation process to the network model (Under its broadest reasonable interpretation, this limitation broadly recites the inferring or estimating process to compute the disaggregated energy consumption values for a plurality of energy consumption sources is performed using a maximum a posteriori estimation process. A person having ordinary skill in the art can would understand that a maximum a posteriori estimation process is a process involving statistical analysis, where this statistical analysis involves mathematical calculations as well as representing an analysis/decision-making process, which is a mental process (involving observations, judgments, evaluations, and opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(I-C) and 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 15, 
Step 2A Prong 1: Claim 15 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
wherein the one or more low frequency intervals comprise daily, weekly, monthly, or yearly intervals (This claim element specifies that the low frequency intervals recited in claim 1 are performed within daily, weekly, monthly, or yearly intervals, and thus this element is directed to describing the periodicity/time duration in which the low frequency measurements are captured, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein the one or more low frequency intervals comprise daily, weekly, monthly, or yearly intervals (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding Claim 16, 
Step 2A Prong 1: Claim 16 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
wherein the plurality of external features comprise geophysical and/or building characteristics (This claim element specifies that the plurality of external features recited in claim 1 include geophysical and/or building characteristics, and thus this element is directed to describing types of external features, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein the plurality of external features comprise geophysical and/or building characteristics (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding Claim 17, 
Step 2A Prong 1: Claim 17 is a dependent claim of Claim 16, and hence inherits the same abstract ideas identified in Claim 16. 
Step 2A Prong 2: This claim further recites:
wherein the geophysical and/or building characteristics include at least one of a heating degree day (HDD) metric, a cooling degree day (CDD) metric, a year-made metric, a building type metric, a locational metric, or a climate metric (This claim element specifies that the geophysical and/or building characteristics recited in claim 16 further include at least one of a heating degree day metric, a cooling degree day metric, a year-made metric, a building type metric, a locational metric, or a climate metric, and thus this element is directed to describing types of geophysical and/or building characteristics, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein the geophysical and/or building characteristics include at least one of a heating degree day (HDD) metric, a cooling degree day (CDD) metric, a year-made metric, a building type metric, a locational metric, or a climate metric (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding Claim 18, 
Step 2A Prong 1: Claim 18 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
wherein at least some of the plurality of different energy consumption sources are associated with an electric appliance or a gas appliance (This claim element specifies that at least some of the plurality of different energy consumption sources recited in claim 1 are associated with an electric appliance or a gas appliance, and thus this element is directed to describing types of appliances, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein at least some of the plurality of different energy consumption sources are associated with an electric appliance or a gas appliance (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding Claim 19, 
Step 2A Prong 1: Claim 19 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
wherein the limited amounts of data include one or more inputs from one or more of the plurality of customers (This claim element specifies that the limited amounts of data recited in claim 1 further include one or more inputs from a plurality of customers, and thus this element is directed to describing the limited amounts of data as being inputs from customers, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.), 
wherein the one or more inputs comprise a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air-conditioning input, and/or a heating input (This claim element specifies that the one of more inputs from a plurality of customers further include a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air-conditioning input, and/or a heating input, and thus this element is directed to describing types of inputs from a plurality of customers, which is a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the clam, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein the limited amounts of data include one or more inputs from one or more of the plurality of customers (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.), 
wherein the one or more inputs comprise a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air-conditioning input, and/or a heating input (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Vlachopoulou et al., Aggregated Residential Load Modeling Using Dynamic Bayesian Networks, published in 2014 IEEE International Conference on Smart Grid Communications, November 3-6 2014 [hereafter referred as Vlachopoulou], in view of Tomlinson, Jr., et al., U.S. PGPUB 2010/0305889, published 12/2/2010 [hereafter referred as Tomlinson], in further view of Monacchi et al., GREEND: An Energy Consumption Dataset of Households in Italy and Austria, arXiv:1405.3100v2, May 22 2014 [hereafter referred as Monacchi 2014].
Regarding Claim 1, 
Vlachopoulou teaches
A method of determining energy consumption, comprising: 
training a network model (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites training a network model, where the training involves creating and determining the network model structure for model learning. Vlachopoulou teaches creating and determining the network structure of a dynamic Bayesian network (DBN) for modeling aggregated load for multiple end-user appliances, where the network model structure comprises of a series of nodes and directed arcs/edges, where each node represents variables obtained from collected data, and the directed arcs/edges represent relationships between the variables (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “A Bayesian network (BN) is a probabilistic graphical model, where nodes represent random variables and directed arc/edges represent conditional dependencies …”; p.819 Section III. HVAC Dynamic Bayesian Model 1st-2nd paragraphs: “… the aggregated load of a neighborhood of houses resulting from the use of only HVACs or only water heaters can be successfully modeled with DBNs …”, and 3rd-5th paragraphs: “… There are diverse ways of deriving the network structure … The ETP model captures the relationships between a number of physical variables, some of which are listed in Table I. By combining an existing validated mathematical model, such as the ETP model, and the DBN probabilistic modeling features, a robust and powerful DBN model is derived. This DBN can model the behavior of multiple HVACs operating under different conditions and settings …”; and p.820 Figure 2 and Table I). Vlachopoulou additionally teaches a learning phase for the network model, where conditional probabilities are computed for each node in the network model using collected data or prior knowledge (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “… Every random variable has an associated conditional probability table which contains the probabilities of the variable being assigned to specific values or states based on the values of parent variables … Probabilities are derived from collected data or prior knowledge … Once a BN is constructed, the values of certain variables are set based on evidence or observations. We then compute the posterior probabilities of query variables given the set of evidence variables as knowledge.”; and p.820 Section IV.A. Learning and Inference 1st paragraph: “During the learning phase, the conditional probabilities mentioned in Section II, for each node are derived …”).), 
wherein the trained network model represents probabilistic relationships and dependencies between (i) a plurality of user features and (ii) a plurality of external features that are independent of or agnostic to the user features (Examiner’s note: As indicated earlier, Vlachopoulou teaches determining or computing the conditional probabilities of each variable assigned in the DBN model, where the probability of a variable is related to the immediate parent variables (thus representing a probabilistic relationship or dependency). As indicated earlier, Vlachopoulou p.820 Figure 2 and Table I teaches these nodes comprise of model variables, where in the context of the HVAC network model example, these variables are collected from different house types (Vlachopoulou p.820 col.2 2nd-3rd paragraphs: “… Seven house types are considered that capture features found in older to newer houses. House type 7 is the newest and most energy efficient since it has the highest R-values. House type 1 is the oldest and least energy efficient with the lowest R-value. … For the learning stage to account for diverse energy consumption scenarios, a mixture of houses has been simulated …”) and include household-related characteristics/features (e.g., variables/nodes such as                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    M
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    r
                                    o
                                    o
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    R
                                
                                
                                    f
                                    l
                                    o
                                    o
                                    r
                                
                            
                        
                    , representing examples of features that correspond to a plurality of user features) and external characteristics/features (e.g., variables/nodes solar,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and ToD, representing examples of external features that are independent of the user features), where these characteristics/features are further aggregated into common model variables (                        
                            
                                
                                    U
                                
                                
                                    A
                                
                            
                        
                    ,                         
                            
                                
                                    Q
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    Q
                                
                                
                                    s
                                
                            
                        
                    , etc.) and feed into variables representing aggregated load for single and multiple appliances (                        
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     and load), where the directed arcs between these nodes represent probabilistic relationships and dependencies between the plurality of user features and plurality of independent external features (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; and p.820 Figure 2 and Table I).) …
While Vlachopoulou teaches using a Bayesian network to perform inferencing to compute an aggregated load of multiple end-user appliances (Vlachopoulou p.820 Section IV.A. Learning and Inference 3rd paragraph: “… After the learning stage is complete, inferencing can be used to query the DBN for results …”), Vlachopoulou does not explicitly teach
… using the trained network model to infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources for a plurality of customers …
Tomlinson teaches
… using the trained network model to infer or estimate disaggregated energy consumption values for a plurality of energy consumption sources for a plurality of customers (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites two aspects: developing a trained network model containing a plurality of energy consumption sources, and deploying a trained network model to estimate individual energy consumption values for a plurality of corresponding sources, where the deployment is applied to a plurality of customers. Tomlinson teaches an energy measurement system installed at each customer site (“a plurality of customers”), where the system contains a decomposition module with an Appliance Probability Estimator element (APE) that utilizes an appliance probability model to determine the appliance probability status for a plurality of appliances in a residential home, based on the measured home energy consumption at each customer site, and household and appliance energy data from public/Internet and local appliance databases to build the appliance probability model (which can be a Bayesian network), corresponding to the first aspect of this limitation (Tomlinson Figures 1 and 2, [0016]: “… The cognitive electric energy meter 12 uses model based intelligence decompose the load signal that is already measured at the incoming meter 16 into its constituent individual loads and may be used to provide a usage summary to the consumer …”; [0020]-[0022]; and [0024]: “… the Appliance Probability Estimator (APE) (element 72 in FIG. 3) is used to estimate an appliance probabilistic model representing appliances detected with varying degrees or rates of confidence. In one embodiment, the APE utilizes a Bayesian Network (BN) algorithm.”). Tomlinson further teaches the decomposition module utilizing this model to determine the probability status for each appliance (stored in a state matrix), where the state matrix is used to compute the estimates of the total power consumed in a house and the nominal power consumptions for each appliance based on the appliance state and a time interval. Hence, the identification of nominal power consumptions for each appliance and the use of a Bayesian network to perform decomposition of energy consumption correspond to using a trained network model to estimate disaggregated energy consumption values for a plurality of energy consumption sources for a plurality of customers (thus corresponding to the second aspect of this limitation) (Tomlinson Figure 3, [0023]: “… The decomposition module 58 … comprises an Appliance Probability Estimator … used for estimating the appliance state matrix … which contains the estimated state for each possible appliance in the home … APE 72 use a priori knowledge about the residence or commercial establishment … as provided by Sensing Module 52 and Appliance Database 76. … APE 72 also computes the confidence in the state matrix estimate and estimates the total power in the home based on the appliance state and the nominal power consumption of the appliance.”).) …
Both Vlachopoulou and Tomlinson are analogous art since they both teach training and deploying network models to estimate energy loads for residential end-user appliances.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take to take the model creation and model training steps of the Bayesian network model based on collected data to determine aggregated load for multiple end-user appliances taught in Vlachopoulou and apply them with the additional collected household data taught in Tomlinson as a way to build and deploy a network model encompassing multiple end-user appliances for use in an energy measurement system, in order to utilize the probabilistic model to determine the individual energy loads for each end-user appliance. The motivation to combine is taught in Tomlinson, as building a network model and deploying a trained network model in a system that already measures the aggregate home energy consumption to estimate individual energy loads representing a plurality of appliances for a plurality of customers reduces the computation and hardware maintenance cost for the system, thereby making the system more computationally efficient and easily updated and deployed with minimal impact to the residence, thereby improving scalability (Tomlinson [0015]-[0017]).
While Vlachopoulou in view of Tomlinson teaches measuring energy/power values such as voltages, currents, admittances, and impedances to compute instantaneous power and an aggregate energy consumption signal for a home (Tomlinson [0021]), Vlachopoulou in view of Tomlinson does not explicitly teach
… based on limited amounts of data received at one or more low frequency intervals.
Monacchi 2014 teaches
… based on limited amounts of data received at one or more low frequency intervals (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s claims 15 and 19, the term “limited amounts of data” broadly recites the selection (i.e., sampling) of input data from one or more of a plurality of customers, while the term “low frequency intervals” broadly recites the periodicity/time duration in which low frequency input data is captured, and hence this limitation broadly recites receiving sampled low frequency data from one or more of a plurality of customers, captured at a periodic time duration. Monacchi 2014 teaches general collection of active power measurements for different types of households, where the sampling frequency for collecting these power measurements is at 1Hz (corresponding to a low frequency), collected over a span of a year from the different types of households, and where for the energy disaggregation case, the data is collected and monitored on a daily basis (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs: “… The measurement campaign is carried out within the NOERGY project … For the selection of the features of interest we considered the requirements of load disaggregation applications … Accordingly, we decided to collect active power measurements at 1Hz, as this allows the identification of more than 8 devices through load disaggregation algorithms [1] …”; p.5 Section 3.2 Deployment: “… Campaign duration: The campaign was designed to last one year, in order to observe and be able to model seasonal consumption behavior of inhabitants …”; and p.9 Section 4.1 Non-Intrusive appliance load monitoring 2nd paragraph: “… For the evaluation we used the data of house with ID#0 and #2 for 7 consecutive days.”).).
Both Vlachopoulou in view of Tomlinson and Monacchi 2014 are analogous art since they both teach training and deploying network models to estimate energy loads for residential end-user appliances.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collected energy/power measurements taught in Vlachopoulou in view of Tomlinson and perform the low frequency sampling at 1Hz taught in Monacchi 2014 in order to be able to identify and distinguish the multiple end-user devices present within a household. The motivation to combine is taught in Monacchi 2014, since the low frequency sampling (such as at 1Hz) adheres to the strict requirements for the disaggregation algorithms, as these requirements improves the model’s ability to identify and estimate different end-user devices, thereby improving the accuracy of the individual energy consumption estimates for each device provided by the network model (Monacchi 2014 p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs).
Regarding Claim 2, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 1, wherein the plurality of user features include household or business properties, the plurality of external features include external conditions (Examiner’s note: Under its broadest reasonable interpretation, the term “household or business properties” broadly recites features or characteristics related to a household or business, and hence this limitation broadly recites a plurality of user features related to a household or business, as well as external features representing external conditions. As indicated earlier, Vlachopoulou teaches a network model structure containing nodes (representing model variables) and directed arcs/edges (representing relationships between variables), where each node represents collected features from different housing types, including variables                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    M
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    r
                                    o
                                    o
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    R
                                
                                
                                    f
                                    l
                                    o
                                    o
                                    r
                                
                            
                        
                     (representing examples of household-related characteristics/features that correspond to a plurality of user features) and variables solar,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and ToD (representing examples of characteristics/features corresponding to external conditions relative to a household) (Vlachopoulou p.820 Figure 2 and Table I; and p.820 col.2 2nd-3rd paragraphs).), and 
wherein the probabilistic relationships and dependencies are defined in the trained network model between (i) the household or business properties, (ii) the external conditions, (iii) the plurality of energy consumption sources, (iv) disaggregated energy consumption, and (v) aggregated energy consumption (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the probabilistic relationships and dependencies in the trained network model (represented as nodes and directed arcs/edges in a network model) are represented by different features and characteristics within the network model, such as those related to a household or business, external conditions, energy consumption sources, disaggregated energy consumption, and aggregated energy consumption. As indicated earlier, Vlachopoulou teaches a network model structure containing nodes (representing model variables) and directed arcs/edges (representing relationships between variables), where conditional probabilities are computed for each node in the network model, resulting in a trained network model containing probabilistic relationships and dependencies (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; and p.820 Section IV.A. Learning and Inference 1st paragraph). In the context of the network model taught in Vlachopoulou p.820 Figure 2 and Table I, variables                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    M
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    r
                                    o
                                    o
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    R
                                
                                
                                    f
                                    l
                                    o
                                    o
                                    r
                                
                            
                        
                     (representing user features related to a household or business) and variables solar,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and ToD (representing external conditions) are shown as nodes in the network model, which impact or influence variables/nodes                         
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     and actualCOP (where the variables collectively represent the energy consumption of an HVAC system, and the respective values of these variables represent thermal energy added/removed by a HVAC system and coefficient of performance of the HVAC system, respectively, where these values contribute to the total load in a household, and hence these variables/nodes represent examples of energy consumption sources and aggregated energy consumption variables). As indicated earlier, Tomlinson additionally teaches building the probability model that is a Bayesian network (“network model”) using collected data related to the types of appliances, number of appliances (corresponding to energy consumption sources), and using this network model to compute the total power used in the home based on appliance state (representing aggregated energy consumption variables), and nominal power consumption of the appliance (representing disaggregated energy consumption variables) (Tomlinson [0021]-[0024]). Hence, as indicated earlier, when combined with the teachings of Vlachopoulou, a person having ordinary skill in the art would be able to apply this additional data taught in Tomlinson to extend the Bayesian network model taught in Vlachopoulou to include the additional types of appliances, and compute the total power used by these appliances and the respective nominal power consumption for each appliance based on the Bayesian network model, such that the resulting Bayesian network model includes the probabilistic relationships and dependencies for a plurality of energy consumption sources in order to compute the corresponding disaggregated energy consumption values as recited in this claim limitation.).
Regarding Claim 3, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 2, wherein the limited amounts of data relate to at least one of the external conditions, the household or business properties, or the energy consumption sources (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s claim 19, the term “limited amounts of data” broadly recite the selection (i.e., sampling) of input data from one or more of a plurality of customers, and the term “household or business properties” broadly recite features or characteristics related to households or businesses, and hence this limitation broadly recite the sampled input data from one or more of a plurality of customers is related to at least one of external conditions, features or characteristics related to households or businesses, or the energy consumption sources. As indicated earlier, Monacchi teaches collecting active power measurements at 1Hz, where these active power measurements correspond to the energy consumption (i.e., appliances) used in the residential households, and hence correspond to limited amounts of data relating to energy consumption sources (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs).).
Regarding Claim 4, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 1, wherein the network model comprises a Bayesian network model (Examiner’s note: As indicated earlier, Vlachopoulou teaches creating and determining the network structure of a dynamic Bayesian network (DBN) for modeling aggregated load for multiple end-user appliances (such as HVACs or water heaters) (Vlachopoulou p.820 Figure 2 and Table I, and p.819 Section III. HVAC Dynamic Bayesian Model 1st-2nd paragraphs). Tomlinson additionally teaches the probability model utilized in the Appliance Probability Estimator of the energy management system for performing energy disaggregation of multiple appliances/devices in a household is a Bayesian network (Tomlinson [0023]-[0024]).).
Regarding Claim 5, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 4, wherein the Bayesian network model utilizes a directed acyclic graph (DAG) to represent the user features and the external features (Examiner’s note: As indicated earlier, Vlachopoulou teaches the network model structure comprises of a series of nodes and directed edges, where each node represents feature data obtained from different house types from newer to older houses, and the directed edges represent relationships between the nodes (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; and p.820 Section IV.A. Learning and Inference 1st-2nd paragraphs). As indicated earlier, in the context of the network model taught in Vlachopoulou p.820 Figure 2 and Table I, nodes                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    M
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    r
                                    o
                                    o
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    R
                                
                                
                                    f
                                    l
                                    o
                                    o
                                    r
                                
                            
                        
                     represent examples of features or characteristics related to households or businesses (corresponding to user features, p.820 col.2 2nd paragraph), and nodes                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                     and ToD represent examples of external conditions, such that this graph containing these nodes and directed edges between nodes correspond to a directed acyclic graph (DAG).).
Regarding Claim 6, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 4, wherein each user feature or external feature is represented by a node in the Bayesian network model (Examiner’s note: As indicated earlier, in the context of the network model taught in Vlachopoulou p.820 Figure 2 and Table I, nodes                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    M
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    r
                                    o
                                    o
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    R
                                
                                
                                    f
                                    l
                                    o
                                    o
                                    r
                                
                            
                        
                     represent examples of household or business properties/characteristics (corresponding to user features) and nodes solar,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and ToD represent examples of external conditions (corresponding to external features).).
Regarding Claim 7, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 6, wherein training the network model comprises using at least one of a structured learning process or a parameter learning process to train the network model (Examiner’s note: As indicated earlier, Vlachopoulou teaches creating and determining the network structure of a dynamic Bayesian network (DBN) for modeling aggregated load for multiple end-user appliances, where the creation and determination of the network structure of a DBN corresponds to a structured learning process (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; p.819 Section III. HVAC Dynamic Bayesian Model 1st-2nd paragraphs, and 3rd-5th paragraphs: “… There are diverse ways of deriving the network structure … The ETP model captures the relationships between a number of physical variables, some of which are listed in Table I. By combining an existing validated mathematical model, such as the ETP model, and the DBN probabilistic modeling features, a robust and powerful DBN model is derived. This DBN can model the behavior of multiple HVACs operating under different conditions and settings. … Examining the ETP model variables and their relationships aids in determining which variables will be used as nodes of the DBN and which edges will be added between nodes to express the existence of a relationship between them. …”; and p.820 Figure 2 and Table I). Vlachopoulou additionally teaches a learning phase in which the conditional probabilities are learned for each of the nodes, where the computation of these conditional probabilities during a learning phase correspond to a parameter learning process (Vlachopoulou p.820 Section IV.A. Learning and Inference 1st paragraph: “During the learning phase, the conditional probabilities, mentioned in Section II, for each node are derived. The conditional probability of a node expresses the likelihood of a node variable having a specific value, given the variable values of its parent nodes. The data used for learning should represent operational conditions of the system that the network is aiming to model.”).).
Regarding Claim 8, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 7, wherein the structured learning process comprises determining, developing or specifying which nodes within the network model are influenced by or dependent upon other nodes, as well as which nodes are connected, and directions of each connection between different nodes (Examiner’s note: As indicated earlier, Vlachopoulou teaches creating and determining the Bayesian network model structure, where each node represents feature data obtained from different house types from newer to older houses, and the directed edges represent relationships between the nodes, and hence the process for creating and determining this network model structure exhibiting these properties corresponds to a structured learning process that determines, develops, or specifies which nodes are influenced by or dependent upon other nodes, as well as which nodes are connected, and directions of each connection between different nodes (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; p.819 Section III. HVAC Dynamic Bayesian Model 1st-2nd paragraphs, and 3rd-5th paragraphs; p.820 Figure 2 and Table I).).
Regarding Claim 9, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 7, wherein the parameter learning process comprises determining or calculating a set of probabilities based on counting of a number of instances or occurrences of correlations between different features or sets of features (Examiner’s note: Under its broadest reasonable interpretation, the term “occurrences of correlations between different features or sets of features” broadly recites the presence of actions, events, or behaviors (where these actions, events, or behaviors correspond to features or sets of features), and hence this limitation broadly recites a parameter learning process involving determining probabilities based on either a count of a number of instances of a variable or the presence of actions, events, or behaviors represented by feature values or sets of features values. As indicated earlier, Vlachopoulou teaches a learning phase for the network model, where conditional probabilities are computed for each node in the network model according to the values of their corresponding parent variables, and as such the trained network model produced after the learning phase contains the definitions of these probabilistic relationships and dependencies (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph; and p.820 Section IV.A. Learning and Inference 1st paragraph). In the context of the HVAC network model example shown in Vlachopoulou p.820 Figure 2, determining the amount of thermal energy removed or added to a house                         
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     and the resulting load depends on correlated feature variables such as the interior thermostat set point                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    , the current outdoor temperature                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and other thermal energy variables                         
                            
                                
                                    Q
                                
                                
                                    i
                                
                            
                        
                     (which is dependent on the time-of-day feature variable ToD) and                         
                            
                                
                                    Q
                                
                                
                                    s
                                
                            
                        
                     (which is dependent on the solar irradiation variable solar). Vlachopoulou teaches that parameter learning involves varying the                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                     variable from 65F-70F, while data for summer months (June to August) were used for learning the parameter values corresponding to                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , solar irradiation solar, and time-of-day ToD variables (where these variables correspond to external behavior in the summer months), and hence this process for learning parameters over time by computing the respective probabilities for correlated feature variables represented by external summer time behavior corresponds to a parameter learning process for determining or calculating a set of probabilities based on occurrences of correlations between different features or sets of features (Vlachopoulou p.819 col.1 last paragraph-col.2 1st paragraph: “… The ability of DBNs to model changing behavior over time is an important feature for load modeling, because load is highly correlated to time and season-dependent variables …”; col.2 4th paragraph: “… The load is driven by                         
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     … The ON/OFF cycle is controlled by a thermostat … around the thermostat setpoint,                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                    . … The current COP, actualCOP, is a function of the HVAC unit’s base efficiency, baseCOP, and the current outdoor temperature,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                     … These connections can be traced in Fig. 2, where the edges indicate dependency. The high degree of correlation between the load variable                         
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     and COP justifies the edges on the network connecting                         
                            
                                
                                    Q
                                
                                
                                    h
                                
                            
                        
                     to load and actualCOP to load.”; p.820 col.2 3rd paragraph: “… The HVAC                         
                            
                                
                                    T
                                
                                
                                    s
                                    e
                                    t
                                
                            
                        
                     varied in the range 65F-70F. The base or rated COP varied in the range of 1.5-3.5. Data for the three summer months, June to August, are used for learning …”).).
Regarding Claim 10, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 7, wherein the structured learning process comprises initially training the network model using a set of baseline data (Examiner’s note: Under its broadest reasonable interpretation, the term “baseline data” broadly recites known or established data, and hence this limitation broadly recites using known or established data to train the network model. As indicated earlier, Vlachopoulou teaches a learning phase for the network model, where conditional probabilities are computed for each node in the network model using collected data or prior knowledge (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “… Every random variable has an associated conditional probability table which contains the probabilities of the variable being assigned to specific values or states based on the values of parent variables … Probabilities are derived from collected data or prior knowledge … Once a BN is constructed, the values of certain variables are set based on evidence or observations. We then compute the posterior probabilities of query variables given the set of evidence variables as knowledge.”; and p.820 Section IV.A. Learning and Inference 1st paragraph).) … 
… for establishing classification accuracy (Examiner’s note: Tomlinson teaches the decomposition module using “a priori” data retrieved from Internet databases, local information databases, and appliance template databases (such as maximum and minimum power levels for appliances, and duty cycles of appliances) as parameters to build the probability model, where these values represent forms of known or established data (Tomlinson [0022], [0024]: “… APE 72 uses a priori knowledge about the residence or commercial establishment such as dwelling size, dwelling age, occupant demographic, temperature, humidity, time, power measurement, etc., … as provided by Sensing Module 52 and Appliance Database 76. …”). Tomlinson further teaches that some of these known values (e.g., from the appliance template database) serve as initial parameters that can be learned and updated by the decomposition module as the actual appliance parameters over time, and as such the initial values of these parameters serve as baseline data for establishing classification accuracy (Tomlinson [0023]: “… the probabilities of the appliances states determined in the appliance state matrix are compared with a confidence threshold and if the probability values are higher than the confidence threshold, the appliance database is updated with the measured values for average power level, duty cycle, etc., using a feedback loop 77. In one embodiment, the confidence threshold may have a value of 90% (in other words, the confidence of appliance state matrix being accurate is 90%). In this way, the cognitive meter 50 can learn the appliance parameters for the specific appliances in the home, instead of relying on the data from the appliance template database.”).).
Regarding Claim 14, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 1, wherein the disaggregated energy consumption values for the plurality of energy consumption sources are inferred or estimated by applying a maximum a posteriori estimation process to the network model (Examiner’s note: As indicated earlier, Vlachopoulou teaches determining conditional probabilities for each node in the network model, and performing inferencing to query the DBN for results. Vlachopoulou further teaches the querying is performed by computing the posterior probabilities of the query variables given the set of evidence variables as knowledge, where this computation of posterior probabilities during the inferencing process corresponds to a maximum a posteriori estimation process (Vlachopoulou pp.818-819 Section II. Dynamic Bayesian Networks 1st paragraph: “… Once a BN is constructed, the values of certain variables are set based on evidence or observations. We then compute the posterior probabilities of query variables given the set of evidence variables as knowledge. Inferencing refers to the propagation of the evidence through the BN followed by the computation of the updated probabilities of the query variables.”; p.820 Section IV.A. Learning and Inference 2nd paragraph: “… After the learning stage is complete, inferencing can be used to query the DBN for results…”; and p.821 col.2 2nd paragraph-p.823 col.1 1st paragraph, where this section explains the inferencing/querying process to produce estimates in more detail).).
 Regarding Claim 15, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 1, wherein the one or more low frequency intervals comprise daily, weekly, monthly, or yearly intervals (Examiner’s note: Under its broadest reasonable interpretation, the term “low frequency intervals” broadly recite the periodicity/time duration in which low frequency input data is captured, and hence this limitation broadly recites that the sampled low frequency data is captured on a periodic daily, weekly, monthly, or yearly basis. As indicated earlier, Monacchi 2014 teaches general collection of active power measurements for different types of households, where the sampling frequency for collecting these power measurements is at 1Hz (corresponding to a low frequency), collected over a span of a year from the different types of households, and where for the energy disaggregation case, the data is collected and monitored on a daily basis for 7 consecutive days, where the collection and monitoring of these low frequency power measurements on a daily basis for 7 consecutive days corresponds to daily intervals (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs: “… The measurement campaign is carried out within the NOERGY project … For the selection of the features of interest we considered the requirements of load disaggregation applications … Accordingly, we decided to collect active power measurements at 1Hz, as this allows the identification of more than 8 devices through load disaggregation algorithms [1] …”; p.5 Section 3.2 Deployment; and p.9 Section 4.1 Non-Intrusive appliance load monitoring 2nd paragraph: “… For the evaluation we used the data of house with ID#0 and #2 for 7 consecutive days.”).).
Regarding Claim 16, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 1, wherein the plurality of external features comprise geophysical and/or building characteristics (Examiner’s note: As indicated earlier, Tomlinson teaches using public/Internet databases to retrieve parameters to build the probability model/Bayesian network used in the Appliance Probability Estimator, where some of these parameters are related to the customer/home location and other home details and environmental data, such that these customer/home location and home detail parameters correspond to geophysical and/or building characteristics (Tomlinson [0021]-[0022]: “… the decomposition module use knowledge of installation location of the cognitive energy meter system to gather additional Meta data related to the customer site … a global positioning system (GPS) module may be used along with the sensing module to detect the consumer location data … The information obtained from Internet databases may be used to determine … home details such as home value, square footage, number of stories number of bedrooms and bathrooms, type of heating and cooling system, and year built … If environmental sensors 66 (such as temperature and humidity sensors) are not present, environmental data may be obtained by internet databases 70, if desired …”).).
Regarding Claim 17, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 16, wherein the geophysical and/or building characteristics include at least one of a heating degree day (HDD) metric, a cooling degree day (CDD) metric, a year-made metric, a building type metric, a locational metric, or a climate metric (Examiner’s note: As indicated earlier, Tomlinson teaches using public/Internet databases to retrieve customer/home location and other home details, where the GPS coordinates of the customer/home location correspond to locational metrics, home details such as year built corresponds to year-made metrics, and environmental data relating to temperature and humidity correspond to climate metrics (Tomlinson [0021]-[0022]).).
Regarding Claim 18, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 1, wherein at least some of the plurality of different energy consumption sources are associated with an electric appliance or a gas appliance (Examiner’s note: As indicated earlier, Tomlinson teaches an energy measurement system installed at each customer site (“a plurality of customers”), where the system contains a decomposition module with an Appliance Probability Estimator element (APE) that utilizes an appliance probability model to determine the appliance probability status for a plurality of appliances in a residential home, where the plurality of appliances in the residential home include general purpose lighting, computer, refrigerator, microwave oven and television (corresponding to examples of electric appliances) and heating and hot tub, stove (corresponding to examples of gas appliances) (Tomlinson Figures 1 and 2, [0016]).).
Regarding Claim 19, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 1, wherein the limited amounts of data include one or more inputs from one or more of the plurality of customers (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the sources of the sampled low frequency data originating from one or more of a plurality of customers. Under its broadest reasonable interpretation, this limitation broadly recites the features and characteristics of the households from which the low frequency data is being sampled. As indicated earlier, Monacchi 2014 teaches general collection of active power measurements for different types of households, where each of these household types correspond to one or more of a plurality of customers (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs: “… Household selection: The selection of householders was driven by the findings identified in [2]. … we wanted to promote diversity of scenarios, for instance involving different types of dwellings and consumers. A more detailed description of the scenarios is reported in Section 3.2.”; and pp.5-6 Section 3.2 Deployment).), 
wherein the one or more inputs comprise a housing type input, a square-footage input, a rent-or-own input, an occupant amount input, a fridge amount input, an air-conditioning input, and/or a heating input (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the features and characteristics of the households from which the low frequency data is being sampled. As indicated earlier, Monacchi 2014 teaches general collection of active power measurements for different types of households, where each of these household types represent either a detached house, terraced house, or apartment (thus corresponding to a housing type input) with various number of occupants (corresponding to an occupant amount input) (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs; and pp.5-6 Section 3.2 Deployment: “… we are collecting consumption data in the following scenarios: House #0 a detached house with 2 floors in Spittal an der Drau (AT). The residents are a retired couple … House #2 an apartment with 1 floor in Klagenfurt (AT). The residents are a young couple … House #7 a terraced house with 3 floors in Udine, (IT). The residents are a mature couple (1 working part-time and 1 full time), living with two young children …”).).
Regarding Claim 20, 
 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches
The method of claim 1, further comprising: dynamically updating the trained network model, based on changes to the limited amounts of data received at the one or more low frequency intervals (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites updating the network model based on changes to the input data received over time. As indicated earlier, Vlachopoulou teaches a dynamic Bayesian network, where changes to the input model variables (such as solar,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                    , and ToD) are provided to the network model over time (thus corresponding to dynamically updating the trained network model, based on received changes) (Vlachopoulou p.819 col.1 Section II. Dynamic Bayesian Networks 2nd paragraph; p.819 Section III. HVAC Dynamic Bayesian Model 2nd paragraph; and p.820 Figure 2). As indicated earlier, Monacchi 2014 teaches general collection of active power measurements for different types of households, where the sampling frequency for collecting these power measurements is at 1Hz (corresponding to a low frequency), collected over a span of a year from the different types of households, and where for the energy disaggregation case, the data is collected and monitored on a daily basis (Monacchi 2014 p.2 Section 2. Other consumption datasets 1st paragraph; p.4 Table 1; p.5 Section 3.1 The consumption dataset 1st-2nd paragraphs). Hence, when combined with the teachings of Vlachopoulou, a person having ordinary skill in the art would be able to apply this additional collected data (collected over a daily basis) taught in Monacchi 2014 to extend and update the Bayesian network model taught in Vlachopoulou such that the resulting Bayesian network model contains the changed input data collected over time, thus corresponding to dynamically updating the trained network model based on changes to the limited amounts of data received at the one or more low frequency intervals.).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Vlachopoulou et al., Aggregated Residential Load Modeling Using Dynamic Bayesian Networks, published in 2014 IEEE International Conference on Smart Grid Communications, November 3-6 2014 [hereafter referred as Vlachopoulou], in view of Tomlinson, Jr., et al., U.S. PGPUB 2010/0305889, published 12/2/2010 [hereafter referred as Tomlinson], in further view of Monacchi et al., GREEND: An Energy Consumption Dataset of Households in Italy and Austria, arXiv:1405.3100v2, May 22 2014 [hereafter referred as Monacchi 2014] as applied to Claim 10; in even further view of Monacchi et al., Strategies for Domestic Energy Consumption in Carinthia and Friuli-Venezia Giulia, published in IECON 2013 39th Annual Conference of the IEEE Industrial Electronics Society, November 10-13 2013 [hereafter referred as Monacchi 2013].
Regarding Claim 11, 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 as applied to Claim 10 teaches
The method of claim 10.
While Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 teaches accessing baseline data from public/Internet or local databases, Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 does not explicitly teach
wherein the set of baseline data comprises data acquired from one or more residential energy consumption surveys.
Monacchi 2013 teaches
wherein the set of baseline data comprises data acquired from one or more residential energy consumption surveys (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites obtaining known or established data (“baseline data”) through residential energy consumption surveys. Monacchi 2013 teaches determining residential household information such as home size, number of floor, ownership, type of appliances/devices, number of occupants through a web-based survey containing energy-related and household/demographic questions (Monacchi 2013 p.4792 col.2 Section III.A. Experimental Design: “… we conducted a small study in which we ran a web-based survey on our project website. We studied characteristics of households (e.g., size and ownership), type of devices used and occupant behavior, as they all affect energy use. … The survey … consisted of 43 questions grouped in 5 different sections: 1) Household information; 2) Use of electric devices; 3) Sensitivity towards energy consumption and renewable energy generation; 4) Sensitivity and expectations towards technology; and 5) Demographic information.”, and III.B. Pre-processing and feature-extraction: “… we defined a list of properties of interest (Table I) … Feature vectors were automatically extracted from the pre-processed entries using the R statistical environment. …”; and p.4793 Table I).).
Both Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 and Monacchi 2013 are analogous art since they both teach creating datasets used for determining energy disaggregation among household appliances.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the public/Internet and local appliance databases taught in Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014 and enhance them with information produced by the residential energy consumption surveys taught in Monacchi 2013 as a way to further collect baseline data to be used for energy disaggregation among household appliances. The motivation to combine is taught in Monacchi 2013, as a way to collect data that highlights differences and commonalities in circumstances and lifestyles that might affect overall energy profiles of different households, resulting in a more diverse dataset that produces a more robust model that can be applied in a variety of different scenarios (Monacchi 2013 p.4791 col.2 Section I. Introduction 1st-2nd paragraphs).
Regarding Claim 12, 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014, in even further view of Monacchi 2013 teaches
The method of claim 11, wherein the one or more residential energy consumption surveys comprise at least one binary response question or open-ended question (Examiner’s note: As indicated earlier, Monacchi 2013 teaches determining residential household information such as home size, number of floor, ownership, type of appliances/devices, number of occupants through a web-based survey containing energy-related, household, and demographic questions, where the responses to questions regarding the number of floors, number of inhabitants, laundry times per month, number of air conditioning units, etc., are marked as quantitative variables, and the response to questions regarding ownership and presence of certain appliances (e.g., electric hob, electric oven, energy-saving light bulbs) marked as binary variables (Monacchi 2013 p.4792 col.2 Section III.A. Experimental Design and p.4793 Table I). A person having ordinary skill in the art would understand that the binary response to an ownership question or presence/absence of certain appliances corresponds to a binary response question, while those responses to questions containing quantitative values (e.g., number of floors, number of inhabitants, laundry times per month, number of air conditioning units, etc.) correspond to open-ended questions.).
Regarding Claim 13, 
Vlachopoulou in view of Tomlinson, in further view of Monacchi 2014, in even further view of Monacchi 2013 teaches
The method of claim 11, wherein the set of baseline data further comprises data that is inferred from partial or limited responses to the one or more residential energy consumption surveys (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites using the survey-based baseline data to draw additional conclusions to the information. Monacchi 2013 teaches a pre-processing step where certain collected data are assigned numerical meanings, where these numerical meanings are used to further draw conclusions from the data. Using the example “frequency of use of air conditioners”, Monacchi 2013 teaches assigning ordinal values and computing the median response, to draw a conclusion that air conditioners were used for less than two hours per day in the warm period of the year, such that this conclusion based on the median response corresponds to data that is inferred from limited responses to the one or more residential energy consumption surveys (Monacchi 2013 p.4792 col.1 Section III.B Pre-processing and feature extraction, 1st paragraph: “… To ease the analysis stage … we assigned a numerical meaning to each ordinal variable (e.g., frequency of use of air conditioners) …”; and p.4793 col.2 1st paragraph: “… To find the frequency of use of air conditioners we assigned 1 to the frequency value “not every day”, 2 to “less than two hours per day” and 3 to “more than two hours per day”. Since it is an ordinal variable we found that the median value is 2, which corresponds to using air conditioners for less than two hours per day in the warm period of the year …”).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al., Unsupervised Disaggregation of Low Frequency Power Measurements, Conference Paper, SIAM, April 2011, pp.747-758, where Kim discusses sampling energy signals from smart meters at low sampling rates (1Hz) to determine power disaggregation of appliances in a household for a period of six months, and collecting and integrating other feature data unrelated to power metrics (such as appliance energy duration, daily schedule of occupants) for a period of six months for seven homes in California, as well as collecting ground truth data at the individual appliance level, and building a conditional factorial hidden semi-Markov model (CFHSMM) representing the conditional probabilities between the appliance and other feature data to perform the energy load disaggregation estimation (pp.749-750 Section 3 Disaggregation with Low Sampling Rates; pp.751-752 Sections 3.2 Dependency between appliances and 3.3 Additional Features; pp.753-755 Sections 4.3 CFHSMM and 4.4 Hidden State Estimation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121            




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121